Name: Decision of the EEA Joint Committee No 82/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  technology and technical regulations;  European Union law;  mechanical engineering
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(01)Decision of the EEA Joint Committee No 82/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0052 - 0053DECISION OF THE EEA JOINT COMMITTEENo 82/98of 25 September 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 13/94 of 28 October 1994(1);Whereas Directive 97/23/EC of the European Parliament and of the Council of 29 May 1997 on the approximation of the laws of the Member States concerning pressure equipment(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 6 (Council Directive 87/404/EEC) in Chapter VIII of Annex II to the Agreement: "6a. 397 L 0023: Directive 97/23/EC of the European Parliament and of the Council of 29 May 1997 on the approximation of the laws of the Member States concerning pressure equipment (OJ L 181, 9.7.1997, p. 1)."Article 2The following indent shall be added in point 2 (Council Directive 76/767/EEC) in Chapter VIII of Annex II to the Agreement: "- 397 L 0023: Directive 97/23/EC of the European Parliament and of the Council of 29 May 1997 (OJ L 181, 9.7.1997, p. 1)."Article 3The texts of Directive 97/23/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 325, 17.12.1994, p. 64.(2) OJ L 181, 9.7.1997, p. 1.